DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2021/0232262) in view of Jo (US 2018/0182819).
Regarding claim 1, Feng discloses a touch sensor comprising: 
a substrate layer (2, fig. 3); 
sensing electrodes (111, fig. 3) formed on the substrate layer; 
5an insulation layer (12, fig. 3)  formed on the substrate layer to cover the sensing electrodes; and 
a black matrix (14, fig. 3).
Feng fails to disclose wherein the black matrix is formed on the insulation layer.
Jo discloses wherein the black matrix (BM, fig. 11 and para. 152) formed on the insulation layer (INSI, fig. 11).
  When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Jo in the device of Feng. The motivation for doing so would have been to provide the ability to block the reflection of external light (Jo; para. 158, 152).
Regarding claim 2, Feng discloses further comprising bridge electrodes (13, fig. 3) formed on the insulation layer to electrically connect some sensing electrodes adjacent to each 10other among the sensing electrodes (fig. 3), wherein the black matrix is formed so as to at least partially cover a portion of the bridge electrode (fig. 3).  
25Regarding claim 5, Feng discloses wherein the black matrix is formed by curing a predetermined material at 170°C to 190°C (para. 33-34).  
Regarding claim 6, Feng discloses wherein the predetermined material includes carbon black (para. 33-34).  
5Regarding claim 7, Feng discloses wherein the sensing electrodes include a transparent conductive oxide (para. 30, 50).  
Regarding claim 8, Feng discloses wherein the sensing electrodes are formed in a multilayer structure of a transparent conductive oxide layer and a metal layer (para. 30, 50).  
Regarding claim 9, Feng discloses further comprising 
bridge electrodes (13, fig. 3) formed on the insulation layer to electrically connect some sensing electrodes adjacent to each other among the sensing electrodes (fig. 3), 
wherein the sensing electrodes comprise: 
first sensing electrodes which form a sensing 15channel row (fig. 3 and para. 31); and 
second sensing electrodes which form a sensing channel column (fig. 3 and para. 31), 
wherein the bridge electrodes electrically connect the second sensing electrodes adjacent to each other in a column direction (fig. 3 and para. 31).  
Regarding claim 10, Feng discloses wherein the insulation layer comprises contact holes (121, fig. 3) to which surfaces of the second sensing electrodes are partially exposed; and 
the bridge electrodes are formed on the insulation layer to fill the contact holes (fig. 3).  
Regarding claim 11, Feng discloses further comprising a passivation layer (3, fig. 5) 25formed on the insulation layer to cover the black matrix.  
10Regarding claim 15, Feng discloses image display device comprising: 
a display panel (para. 50); and the touch sensor according to claim 1 laminated on the display panel (para. 50).
Claim 16 is rejected for the same reasons as claim 1 and claim 11 above.
Claim 17 is rejected for the same reasons as claim 5 and above.

Claims 3, 13-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Jo in further view of Yang (US 2017/0090634).
Regarding claim 3, Feng discloses further comprising bridge electrodes (13, fig. 3) 15formed on the insulation layer to electrically connect some sensing electrodes adjacent to each other among the sensing electrodes (fig. 3).
Feng fails to disclose wherein the bridge electrode is above the black matrix.
Yang discloses wherein a portion of the bridge electrode (BE, fig. 7) is formed so as to at least partially cover the black matrix (BM, fig. 7).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to 
Regarding claim 13, Feng fails to disclose a device hole.
Yang discloses a device hole (CNT4, fig. 7-8) which penetrates the black matrix.
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Yang in the device of Feng. The motivation for doing so would have been to provide the ability to allow a bridge electrode to go through the black matrix (Yang; para. 105) to create uniform luminance for different viewing angles (Yang; para. 107).
Regarding claim 14, Yang discloses wherein the device hole penetrates a central portion of the black matrix (see CNT4, fig. 7-8).
Claims 18-20 are rejected for the same reasons as claims as 3 and 13-14, respectfully, above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Jo in further view of Feng (US 2020/0125199), hereinafter referred to as “Feng199”
20 Regarding claim 4, Feng discloses further comprising bridge electrodes (13, fig. 3) 15formed on the insulation layer to electrically connect some sensing electrodes adjacent to each other among the sensing electrodes (fig. 3).

Feng199 discloses wherein the bridge electrodes (15, fig. 8) and the black matrix (19, fig. 8 are spaced apart from each other.  
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Feng199 in the device of Feng. The motivation for doing so would have been to provide the ability to pattern the black matrix to control light leakage (Feng199; par. 62)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Jo in further view of Park (US 2022/0066582).
Regarding claim 12, Feng fails to disclose a separation protective layer formed on an upper surface of the substrate layer.  
Park discloses a separation protective layer (20, fig. 3e) formed on an upper surface of the substrate layer (10, fig. 3e).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Park in the device of Feng. The motivation for doing so would have been to provide the ability to smoothly peel the separation layer from the carrier substrate without tears in the touch sensor (Park; para. 68, 223).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/           Primary Examiner, Art Unit 2628